Appeal from a judgment of the Supreme Court, entered December 6, 1978 in Sullivan County, upon a verdict rendered at a Trial Term, in favor of plaintiff. Plaintiff was injured on January 2, 1976 while riding as a passenger in defendants’ automobile. The only issue raised on this appeal is the amount of money awarded to plaintiff by the jury. Her injuries consisted of a fracture of the right ankle and fractures of three vertebrae of the back, with assorted bruises and contusions. She was confined to the hospital for 10 days, and bedridden at home for five weeks thereafter. She was unable to return to work until July 26, 1976. The attending medical witness produced by plaintiff testified that the injuries and pain suffered by plaintiff would persist and would worsen as she grew older. At the time of the accident she was 42 years of age. The jury awarded her the sum of $150,000. In our view, this record will support the verdict of the jury. The testimony of plaintiff’s attending physician was uncontradicted. We note that in describing the fractures of her back, he testified the damaged bones would remain crushed and the expected long-term effects would include arthritic changes resulting in continuing pain, discomfort and weakness, limiting her activities. Defendant produced no medical evidence to the contrary and, in fact, never requested a prior physical examination of plaintiff. Under all the circumstances, the verdict was not so excessive as to shock the conscience of the court (Stark v Poulein, 57 AD2d 645). Judgment affirmed, with costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.